Order filed, April 24, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00017-CR
                                   14-20-00018-CR
                                   14-20-00019-CR
                                   14-20-00020-CR
                                   14-20-00021-CR

                  BUFORD LLOYD CROWELL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                  On Appeal from the 182nd District Court
                            Harris County, Texas
     Trial Court Cause No. 1614719, 1633371, 1633372, 1633373, 1663374


                                     ORDER

      The reporter’s record in this case was due April 17, 2020. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Roxanne Wiltshire, the court reporter, to file the record in this
appeal within 15 days of the date of this order.

                                  PER CURIAM


Panel Consists of Justices Christopher, Wise and Zimmerer.